DETAILED ACTION

	
Response to Arguments

Double Patenting rejection
Examiner withdraws the double patenting rejection of claims 1, 11, and 21 in view of the Terminal disclaimer filed and approved on August 10, 2021.

103 rejection
Applicant’s argument filed on the appeal brief on 06/17/2021 has been fully considered and is persuasive. 


REASONS FOR ALLOWANCE

		Claims 1-30 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Capuozzo et al. (2011/0201364) teaches a computer-implemented method, a computer program product and a device for measuring QoS in a mobile network, the (See Abstract).

Peel et al. (2008/0123854) teaches a system and method for managing content for secure communications. The system includes an interface for receiving an encrypted message, a decryption module for decrypting the message into a clear text or other readable form and a key recovery module. The key recovery module recovers a key for the user associated with the encrypted message. The decryption module decrypts the message using the recovered key. The decrypted or clear text message is then routed or transferred for further processing or handling. The further processing includes policy enforcement, virus scanning, spam filtering and/or archiving. (See Abstract).

Chang et al. (2013/0152050) teaches A system and method are provided for data collection and analysis of information related to applications. Specifically, the developer of the application may install analytic software, which may be embodied as a software development kit (SDK), on an integrated development environment ("IDE") associated with the developer, wherein the analytic software may be installed with a wizard-like interface having a series of easy to follow instructions. Once installed, the application, with the analytic software incorporated therein, may be provided and installed on a plurality of end user devices. Thereafter, the analytic software may work in conjunction with analytic processing logic to assist the developer in obtaining (See Abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 06/17/2017. Dependent claims 2-30 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/Primary Examiner, Art Unit 2449